       Case 1:15-md-02657-FDS Document 1713 Filed 10/28/19 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                                  )
 IN RE: ZOFRAN (ONDANSETRON)                      ) MDL No. 1:15-md-2657-FDS
 PRODUCTS LIABILITY LITIGATION                    )
                                                  )
                                                  )
 THIS DOCUMENT RELATES TO:                        )
                                                  )
                ALL CASES                         )
                                                  )


PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT GLAXOSMITHKLINE
   LLC’S MOTION FOR LEAVE TO FILE AMENDED RENEWED MOTION FOR
 SUMMARY JUDGMENT BASED ON FEDERAL PREEMPTION AND STATEMENT
                  OF UNDISPUTED MATERIAL FACTS

       Defendant, GlaxoSmithKline LLC’s (“GSK”) Motion for Leave to File Amended

Renewed Motion for Summary Judgment Based on Federal Preemption and Statement of

Undisputed Material Facts (“Amended Motion”), while seemingly cosmetic, constitutes a

deliberate and surreptitious attempt to circumvent this Court’s October 8, 2019 Order by retaining

opinion testimony specifically stricken by this Court as untimely.

       Under the guise of being “helpful to the Court,” GSK’s Amended Motion misleadingly:

(1) removes the citations appended to stricken opinion testimony while keeping the stricken

opinions, (2) cites to documents which do not provide underlying support for the portion of the

stricken opinion they are attempting to reattribute, and (3) broadly cites to “Exhibits” (some

voluminous) to support a portion of stricken testimony without providing the Court with a pin-cite

at which to locate the supported proposition. As such this Court should deny GSK’s Amended

Motion and require GSK to observe the Order of this Court on the Motion to Strike.
       Case 1:15-md-02657-FDS Document 1713 Filed 10/28/19 Page 2 of 10




       I.      Background

       GSK Amended Motion is a thinly veiled attempt to buttress its preemption efforts, now for

a fifth time (the third such motion for summary judgment).1 On May 20, 2019, the Supreme Court

issued its decision in Albrecht. The Court, “in light of that decision”2 permitted GSK to file a

renewed motion for summary judgment based on federal preemption. However before GSK filed

its Renewed Motion for Summary Judgment (“RMSJ”), this Court gave GSK fair notice as to the

rules that governed submissions and the Plaintiffs opportunity to move to strike anything

prejudicial and untimely:

               “I think what I'm going to do is to let the parties submit what they
               think they want to submit, presumably if either side is unhappy with
               that can file a motion to strike….”

               and

               “You know, I assume [Plaintiffs are] not going to like what [GSK]
               file[s] and [Plaintiffs are] going to move to strike it.”

See July. 10, 2019 Hr’g Tr. at 44:7-11; 48:8-9. Thus, GSK knew when it drafted its RMSJ that it

risked new opinions being struck and could have cited accordingly. On July 22, 2019, GSK filed

its RMSJ to which GSK attached 139 exhibits and declarations by four witnesses: Dr. Dena Hixon,

Dr. Luise Rogg, Dr. Gary Shaw, and Dr. Patrick Wier. See, GSK’s Renew. Mot. for Summ. J.,

Exs. 1-143. On August 26, 2019, Plaintiffs filed their Motion to Strike Evidence from GSK’s

RMSJ. On October 9, 2019 this Court granted Plaintiffs’ Motion, in part, and struck the



1
  In its October 9, 2019 Memorandum Opinion and Order this Court provided a procedural
history detailing the voluminous and long standing motion practice in this case with regards to
preemption. See, October 9, 2019 Memorandum and Order on Plaintiff’s Motion to Strike
Evidence From GSK’s Renewed Motion For Summary Judgement Based on Preemption, Doc
1670 at 3-7
2
  See id at 6
       Case 1:15-md-02657-FDS Document 1713 Filed 10/28/19 Page 3 of 10



Declarations of Dr. Hixon, Dr. Shaw, and Dr. Wier in their entirety. See, October 9, 2019

Memorandum and Order, Doc 1670 at 2.3 In its opinion the Court found the Declarations of Dr.

Hixon, Dr. Shaw, and Dr. Wier and their July 2019 opinions concerning preemption to be untimely

pursuant to Fed R. Civ. P. 26 and Fed. R. Civ. P. 37. See id. The Court’s 30 page Order and

Opinion did not require, or even suggest, that GSK submit an Amended RMSJ. On October 11,

2019, GSK filed the motion at issue seeking leave to file an Amended RMSJ and Statement of

Undisputed Facts. To its Amended Motion GSK attached and amended preemption brief and

statement of undisputed material facts. See, Doc. 1681, Exs. A and B, respectively. GSK also

attached redlines comparing the two documents to the originally filed versions. See, Doc. 1681

Exs. C and D, respectively. GSK characterizes its Amended Motion as benign and “merely” a

helpful way to clarify the record:

               “Apart from removing substantive assertions that were supported
               only by the stricken declarations, GSK’s edits merely remove the
               citations to the declarations and, where appropriate, provide the
               corresponding citation to GSK’s documentary exhibits that are
               already part of the record.”

See, Doc. 1681 at 2. A review of GSK’s Amended Motion unmasks it as an attempt to circumvent

this Court’s Order striking the untimely opinions of Dr. Hixon, Dr. Shaw, and Dr. Wier by editing

their citations in an attempt to obfuscate and as such should be denied.

       II.     Argument

             A. GSK’s Amended Motion Removes the Citations it Appended to Stricken
                Opinion Testimony While Keeping the Stricken Opinions




3
 The court made a point of defining what Dr. Weir’s declaration consisted of: “Dr. Wier’s
declaration consists of 28 pages of text, plus another 10 pages of appendices, not including his
curriculum vitae. See Doc 1670 at 19.
       Case 1:15-md-02657-FDS Document 1713 Filed 10/28/19 Page 4 of 10



       GSK’s Amended Motion brazenly deletes citations to the stricken declarations while at the

same time, attempting to keep stricken opinions. For example GSK’s Renewed RMSJ cites to Dr.

Hixon’s opinion (found in her declaration) regarding whether the manner in which GSK compiled

the DPA could have affected labeling decisions:

               “Because GSK’s October 2015 DPA was never supplied to the
               FDA, the manner in which GSK compiled the DPA could not have
               affected the FDA’s labeling decisions. Ex. 1 (Hixon Decl.) ¶ 30
                       In any event….”

See, Doc 1681 Ex. C at 44. Dr. Hixon’s opinion, at ¶ 30 of her declaration, which was stricken

by the Court states:

               “30. Because the October 2015 report was not supplied to FDA,
               the manner in which GSK conducted the DPA therein could not
               have affected FDA’s labeling decisions.”

See, Doc 1595 Ex. 1 at 8. GSK’s Amended Motion includes Dr. Hixon’s exact same statement

without citation:

               “Because GSK’s October 2015 DPA was never supplied to the
               FDA, the manner in which GSK compiled the DPA could not have
               affected the FDA’s labeling decisions.
                       In any event….”

See, Doc 1681 Ex. A at 42. This is an egregious example of GSK’s Amended Motion’s attempt

to mislead the court under the guise of being helpful and providing clarity.

       A second such example can be seen in GSK’s Renewed RMSJ’s cite to Dr. Shaw’s opinion

regarding whether an incidence of laryngomalacia would have been material to the FDA:

               “Even supposing laryngomalacia were a major malformation,
               nothing suggests that this one event would have been material to the
               FDA or in any way altered study results. See Ex. 3 (Shaw Decl.)
               ¶16. Whether there were…”
       Case 1:15-md-02657-FDS Document 1713 Filed 10/28/19 Page 5 of 10



See, Doc 1681 Ex. C at 51. The exact same statement can be found in the Amended Motion only

without attribution.

               “Even supposing laryngomalacia were a major malformation,
               nothing suggests that this one event would have been material to the
               FDA or in any way altered study results. Whether there were…”

See, Doc 1681 Ex. A at 48-49. GSK cannot simply remove the citation and keep the stricken

opinion as that is contrary to both the spirit and the letter of the Court’s Order. This practice is

GSK’s attempt to circumvent the Order and expand the record with impermissible and untimely

opinions and as such their Amended Motion should be denied.

           B. GSK’s Amended Motion Cites to Documents Which Do Not Provide
              Underlying Support For the Portion of the Stricken Opinion They are
              Attempting to Reattribute

       GSK’s Amended Motion cites to documents which do not provide underlying support for

the portion of the stricken opinion they are attempting to reattribute. GSK’s Renewed RMSJ cites

to Dr. Wier’s opinion:

               “Finally Nippon Glaxo conducted a study 100441 involving oral
               formulation of Zofran in rabbits. Ex 120. Study 100441 is the
               Japanese equivalent of U.K. study L10649. The study investigators
               did not find any fetal lethal or teratogenic effect in any treatment
               group. Ex. 4 (Wier Decl.) ¶ 32. The investigators did find some
               evidence of fetal growth retardation in the mid- and high-dose
               groups, but concluded that the retardation was due to maternal
               toxicity and not directly related to the treatment of Zofran. Id.”


See, Doc 1681 Ex. C at 19 (emphasis added). Dr. Weir’s opinion at ¶ 32 which was stricken by

the Court states:

               “32. …. There was some evidence of fetal growth retardation
               (decreased bodyweight of female fetuses and delayed ossification)
               in the mid- and high-dose groups. The study investigators
               determined that the fetal growth retardation was due to maternal
               toxicity, and not directly related to the treatment of Zofran.”
       Case 1:15-md-02657-FDS Document 1713 Filed 10/28/19 Page 6 of 10



See, Doc 1595 Ex. 4 at 21. GSK’s Amended Motion includes the exact same statement of stricken

opinion with a citation to Exhibit 120:

                “Finally Nippon Glaxo conducted a study 100441 involving oral
                formulation of Zofran in rabbits. Ex 120. Study 100441 is the
                Japanese equivalent of U.K. study L10649. The study investigators
                did not find any fetal lethal or teratogenic effect in any treatment
                group. Id. at -7398, 7413-74145. The investigators did find some
                evidence of fetal growth retardation in the mid‐ and high‐dose
                groups, but concluded that the retardation was due to maternal
                toxicity and not directly related to the treatment of Zofran. Id. at
                7415.”

See, Doc 1681 Ex. A at 18.      However, Exhibit 120 at -7415 does not provide GSK with support

for the stricken opinion it is attempting to reattribute:




See, Doc 1595 Ex. 120 at -7415. A plain reading shows that GSK’s representation is not what the

citation says that it is. This is another example of GSK’s Amended Motion’s disingenuous attempt

to mislead the Court under the guise being helpful and providing clarity.
       Case 1:15-md-02657-FDS Document 1713 Filed 10/28/19 Page 7 of 10



               C. GSK’s Amended Motion Broadly Cites to “Exhibits” to Support a Portion of
                  Stricken Testimony Without Providing the Court With a Pin-Cite at Which to
                  Locate the Supported Proposition


        GSK’s Amended Motion broadly cites to “Exhibits” (some voluminous) to support a

portion of stricken testimony without providing the Court with a pin-cite at which to locate the

supported proposition In its Renewed RMSJ cites to Dr. Wier’s opinion, from his declaration at

¶ 28, regarding malformations being well within background rate in Study 100422:

                  “The incidence of malformations in the study was well within the
                  background control range. Ex. 4 (Weir Decl.) ¶ 28. Notably,
                  there….”

See, Doc 1681 Ex. C at 18. Dr. Weir’s opinion at ¶ 28 which was stricken by the Court states:

                  “28. …. The incidence of malformations in the Study 100422 was
                  well within the background control range. For instance…. “

See, Doc 1595 Ex. 4 at 18. GSK’s Amended Motion includes the exact same statement but provides

cites to exhibits 80 and 116.

                  “The incidence of malformations in the study was well within the
                  background control range. See Exs. 80, 116. Notably, there….”

See, Doc 1681 Ex. A at 17. GSK refers the Court to Exhibit 116, a 246 page document, without

providing a pin-cite. At the very least this omission only creates more work for the Court by asking

it to parse the voluminous exhibit in order to find the support for the proposition GSK claims is

contained somewhere therein.

        Again here instead of clarifying, GSK is obfuscating the truth. These tactics should not be

rewarded, no matter how helpful and relevant GSK claims them to now be. Accordingly, Plaintiffs

request that this Court deny GSK’s Amended Motion, as untimely, not substantially justified, and

prejudicial to Plaintiffs.

        III.      Conclusion
      Case 1:15-md-02657-FDS Document 1713 Filed 10/28/19 Page 8 of 10



       For the foregoing reasons this Honorable Court should deny GSK’s Motion for Leave to

File Amended Renewed Motion for Summary Judgment Based on Federal Preemption and

Statement of Undisputed Material Facts.

                                                Respectfully submitted,


                                                /s/ Robert K. Jenner Robert K.
                                                Jenner (BBO No. 569381)
                                                JENNER LAW, P.C.
                                                1829 Reisterstown Road, Suite 350
                                                Baltimore, MD 21208
                                                410-413-2155
                                                rjenner@jennerlawfirm.com

                                                Tobias L. Millrood
                                                POGUST MILLROOD LLC
                                                8 Tower Bridge, Suite 940
                                                Conshohocken, PA 19428
                                                610-941-4204
                                                tmillrood@pogustmillrood.co
                                                m

                                                Kimberly Barone Baden
                                                MOTLEY RICE LLC
                                                28 Bridgeside Boulevard
                                                Mount Pleasant, SC 29464
                                                843-216-9265
                                                kbarone@motleyrice.com

                                                M. Elizabeth Graham
                                                GRANT & EISENHOFER P.A.
                                                123 S. Justison Street
                                                Wilmington, DE 19801
                                                302-622-7099
                                                egraham@gelaw.com

                                                James D. Gotz
                                                HAUSFELD
                                                One Marina Park Drive, Suite 1410
                                                Boston, MA 02210
                                                617-207-0600
                                                jgotz@hausfeld.com
      Case 1:15-md-02657-FDS Document 1713 Filed 10/28/19 Page 9 of 10



October 28, 2019                        Attorneys for all Plaintiffs
      Case 1:15-md-02657-FDS Document 1713 Filed 10/28/19 Page 10 of 10



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Plaintiffs’ Response in Opposition to Defendant’s

Motion for Leave to File Amended Renewed Motion for Summary Judgment Based on Federal

Preemption and Statement of Undisputed Material Facts, which was filed with the Court through

the CM/ECF system, will be sent electronically to all registered participants as identified on the

Notice of Electronic Filing and paper copies will be sent via first class mail to those identified as

non-registered participants.



                                                      /s/ Robert K. Jenner
                                                      Robert K. Jenner
